IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
             NOS. WR-16,721-11; WR-16,721-12; WR-16,721-13; WR-16,721-14


                       EX PARTE RONALD DALE EITEL, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                  CAUSE NOS. 364014-E; 356103-E; 364015-E 356099-E
               IN THE 263RD DISTRICT COURT FROM HARRIS COUNTY


      Per curiam. KELLER , P.J. filed a concurring opinion, joined by SLAUGHTER , J.
YEARY , J. filed a concurring opinion joined by SLAUGHTER , J.

                                            ORDER

       Applicant was convicted of two counts of rape and two counts of aggravated sexual abuse

and sentenced to twenty years’ imprisonment on the rape charges and sixty years’ imprisonment on

the aggravated sexual abuse charges. The First Court of Appeals affirmed his convictions. Eitel v.

State, Nos. 01-82-00880-CR; 01-82-00881-CR; 01-82-00882-CR; 01-82-00883-CR (Tex.

App.—Houston [1st Dist.] Nov. 23, 1983)(not designated for publication). Applicant filed these

applications for writs of habeas corpus in the county of conviction, and the district clerk forwarded

them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       These applications were file-stamped in Harris County on October 4, 2013. An order
                                                                                                      2

designating issues was signed by the trial judge on November 4, 2013. These applications were not

received by this Court until October 18, 2022. There is no indication in the record of any action by

the trial court after the order designating issues was signed. Nor is there any indication as to why

these applications were pending in Harris County for so long without any action by the clerk or the

trial court.

        Applicant contends that his plea was involuntary because counsel told him that the forensic

serology testing did not exclude him as the perpetrator of the assaults when actually five of the six

tests excluded him as a possible contributor. Applicant has alleged facts that, if true, might entitle

him to relief. Brady v. United States, 397 U.S. 742 (1970). Accordingly, the record should be

developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art.

11.07, § 3(d).

        As a preliminary matter, the trial court shall make findings of fact as to why no action was

taken by the trial court or the clerk between the entry of the order designating issues and the

forwarding of the application to this Court. The trial court shall obtain a response from Applicant

as to whether Applicant still wants to pursue these applications, and shall include that response in

the supplemental record. If the trial court is unable to obtain such a response from Applicant, the

trial court shall detail the efforts made to obtain a response from Applicant.     The trial court shall

then return the application to this Court.

        If Applicant indicates that he does want to pursue these applications, the trial court shall

order trial counsel to respond to Applicant’s claim. In developing the record, the trial court may use

any means set out in Article 11.07, § 3(d). It appears that Applicant is represented by counsel. If

the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant
                                                                                                       3

is indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent

him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings as to whether this application meets an exception to the

bar on subsequent applications under TEX . CODE CRIM . PROC. art. 11.07 §4. The trial court shall

make findings of fact and conclusions of law as to whether Applicant’s plea was involuntary. The

trial court may make any other findings and conclusions that it deems appropriate in response to

Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: December 7, 2022
Do not publish